EXHIBIT 32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, James Michael Whitfield, Chief Executive Officer of Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) (the “Company”) hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: theAnnual Report on Form 10-K of the Company for the twelve month period ended December 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 16, 2012 By: /s/ James Michael Whitfield James Michael Whitfield, Chief Executive Officer (Principal Executive Offer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) and will be retained by Dynamic Energy Alliance Corporation (formerly Mammatech Corporation) and furnished to the Securities and Exchange Commission or its staff upon request.
